               Case 4:21-cv-00787-JST Document 75 Filed 05/10/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   CHRISTOPHER F. JEU (CABN 247865)
 4 Assistant United States Attorney
   150 Almaden Boulevard, Suite 900
 5 San Jose, California 95113
   Telephone: (408) 535-5082
 6 FAX: (408) 535-5066
   Christopher.Jeu@usdoj.gov
 7
   Attorneys for Defendant
 8 Federal Bureau of Prisons

 9

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA
12                                         OAKLAND DIVISION
13   KEITH H. (“MALIK”) WASHINGTON, an             ) Case No. 4:21-cv-00787-JST
     individual; and SAN FRANCISCO BAY             )
14   VIEW NATIONAL BLACK NEWSPAPER,                )
     a California corporation,                     )
15
                                                   )
16           Plaintiffs,
                                                   ) JOINT MOTION TO STAY AND
                                                   ) PROPOSED ORDER
17      v.
                                                   )
18                                                 )
     FEDERAL BUREAU OF PRISONS, et al.,
                                                   )
19                                                 )
             Defendants,
                                                   )
20

21           Plaintiffs Keith H. Washington (“Mr. Washington”) and San Francisco Bay View National Black

22 Newspaper (“San Francisco Bay View”), and Defendants Federal Bureau of Prisons (“BOP”),

23 the Geo Group, Monica Hook, Maria Richard, Will Gomez and Murtala Lanval, jointly and respectfully

24 move for a stay of further proceedings in this Court, pending the BOP’s release of Mr. Washington from

25 home confinement.1 Since the Court’s March 10, 2021 hearing, the BOP transferred Mr. Washington

26
           1
             The Parties apologize for failing to file a Case Management and provide a list of attendees
27 before the scheduled Case Management Conference. The undersigned counsel for the BOP made a
   calendaring error, so the deadlines relating to the Case Management Conference were not calendared. In
28 JOINT MOT. TO STAY AND PROPOSED ORDER
     4:21-CV-00787-JST
                                                      1
                 Case 4:21-cv-00787-JST Document 75 Filed 05/10/21 Page 2 of 4




 1 from the Taylor Street Residential Reentry Center (“Taylor Street”) to home confinement. The parties

 2 estimate that Mr. Washington will be released from home confinement by June 13, 2021. Moreover, the

 3 parties believe that Mr. Washington’s release from home confinement will moot this litigation.

 4          As good cause for this Motion, the Parties state as follows:

 5          1.      “The District Court has broad discretion to stay proceedings as an incident to its power to

 6 control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. N. Am. Co., 299

 7 U.S. 248, 254 (1936).) The district court has the corresponding, “inherent” power to “control the

 8 disposition of the causes on its docket with economy of time and effort for itself, for counsel, and for

 9 litigants.” Landis, 299 U.S. at 254.

10          2.      When considering a motion to stay, the court weighs “the competing interests” that “will

11 be affected by the granting or refusal to grant a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

12 1962) (citing Landis, 299 U.S. at 254-55). In general, the court weighs three factors: (1) the “possible

13 damage” of a stay to the non-moving party, (2) “the hardship or inequity which a party may suffer in

14 being required to go forward,” and (3) “the orderly course of justice.” CMAX, 300 F.2d at 268; see also

15 Lockyer v. Mirant Corp., 398 F.3d 1098, 1110-12 (9th Cir. 2005) (applying Landis factors).

16          3.      On February 1, 2021, Plaintiffs filed the original Complaint and Motion for a Temporary

17 Restraining Order and Preliminary Injunction in this action. See ECF No. 1 and 7.

18          4.      On February 5, 2021, Plaintiffs filed an Amended Complaint and Supplemental Motion

19 for a Temporary Restraining Order and Preliminary Injunction. See ECF Nos. 26 and 27.

20          5.      On March 11, 2021, the Court denied Plaintiffs’ Motion for Temporary Restraining Order

21 and Preliminary Injunction. ECF No. 63.

22

23

24

25
   addition, in late April 2021 and early May 2021, undersigned counsel for the BOP was working
26 extensively on an Answering Brief in a Ninth Circuit case. On May 4, 2021, the undersigned counsel
   filed the Answering Brief. Due to the calendaring error and the competing deadline, the undersigned
27 defense  counsel missed this Court’s deadlines relating to the Case Management Conference. The Parties
   and undersigned counsel apologize to the Court.
28 JOINT MOT. TO STAY AND PROPOSED ORDER
     4:21-CV-00787-JST
                                                         2
                 Case 4:21-cv-00787-JST Document 75 Filed 05/10/21 Page 3 of 4




 1          6.      Since the issuance of the Court’s March 11, 2021 Order, Taylor Street expunged the

 2 Incident Report dated February 4, 2021. See ECF No. 26 at ¶¶ 73-74, Ex. D. In addition,

 3 Mr. Washington has not been the subject of additional discipline.

 4          7.      Moreover, on or about April 15, 2021, the BOP transferred Mr. Washington from Taylor

 5 Street to home confinement.

 6          8.      The Parties estimate that Mr. Washington will be released from home confinement by

 7 June 13, 2021.

 8          9.      The Parties believe that this litigation will be moot, upon Mr. Washington’s release

 9 from home confinement.

10          10.     Under the Landis factors, a stay would promote judicial economy and conserve the

11 resources of the parties.

12          11.     As for the “possible damage” to the non-moving party, no party would be prejudiced

13 through a stay. Plaintiffs and Defendants jointly seek a stay. The Parties believe that the Court’s order

14 has resolved the principal issues in the case. At this stage, the Parties do not seek further resolution of

15 the issues in the case.

16          12.     As for “hardship or inequity” of going forward, proceeding with this case would lead to

17 the unnecessary use of judicial and party resources. Without a stay, the BOP anticipates that it would

18 file a motion to dismiss, which would require additional briefing and consideration by the Court.

19          13.     Third, the “orderly course of justice” favors a stay. The Parties expect this case to be

20 moot upon Mr. Washington’s release in several weeks. Upon Mr. Washington’s release, the Parties

21 could file a joint status report. Based on the joint status report, the Court could determine next steps,

22 including whether to dismiss the case as moot.

23          14.     For the foregoing reasons, the Parties respectfully request that the Court stay the litigation

24 pending Mr. Washington’s release from custody.

25
                                                           Respectfully submitted,
26

27 DATED: May 10, 2021                                     STEPHANIE M. HINDS
28 JOINT MOT. TO STAY AND PROPOSED ORDER
     4:21-CV-00787-JST
                                                          3
              Case 4:21-cv-00787-JST Document 75 Filed 05/10/21 Page 4 of 4




 1                                             Acting United States Attorney

 2                                             /s/ Christopher F. Jeu____________
                                               Christopher F. Jeu
 3                                             Assistant United States Attorney
                                               Attorneys for Defendant
 4                                             Federal Bureau of Prisons
 5                                             LAW OFFICES OF RICHARD TAN
 6
                                               /s/ Richard Tan____________
 7                                             Richard Tan

 8                                             Attorney for Plaintiffs
                                               KEITH H. WASHINGTON and SAN
 9                                             FRANCISCO BAY VIEW NATIONAL BLACK
                                               NEWSPAPER
10
                                               _/s/ Cheryl Wilke___________
11                                             Cheryl Wilke
                                               LEWIS BRISBOIS
12
                                               Attorney for Defendants
13
                                               The Geo Group and Monica Hook
14
                                               _/s/ Lisa K. Hansen___________
15                                             Lisa Kralik Hansen, Esq.
                                               COCHRAN, DAVIS & ASSOCIATES, P.C.
16
                                               Attorney for Defendants
17
                                               Maria Richard, Will Gomez and Murtala Lanval
18

19

20

21

22

23

24

25

26

27

28 JOINT MOT. TO STAY AND PROPOSED ORDER
     4:21-CV-00787-JST
                                              4
